NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3117-16T4

MARYANN ZAGLOBA,

        Plaintiff-Appellant,

v.

VISTA GARDENS ASSOCIATES, LLC,

        Defendant-Respondent,

and

L&M WASHERS COMPANY,

     Defendant.
______________________________

              Argued June 26, 2018 – Decided July 26, 2018

              Before Judges Simonelli and Koblitz.

              On appeal from Superior Court of New Jersey,
              Law Division, Bergen County, Docket No. L-
              8737-15.

              Peter J. Koulikourdis argued the cause for
              appellant (Koulikourdis and Associates,
              attorneys; Peter J. Koulikourdis and Tina L.
              Naraine, on the brief).

              Robert F. Colquhoun, II, argued the cause
              for respondent (Colquhoun and Colquhoun, PA,
              attorneys; Robert F. Colquhoun, II, on the
              brief).
PER CURIAM

     Plaintiff Maryann Zagloba appeals from the trial court's

March 3, 2017 order granting summary judgment and dismissing her

slip-and-fall complaint.     Plaintiff injured her back when she

slipped on laundry detergent spilled in the mailroom of her

apartment building, owned by defendant Vista Gardens Associates

LLC (Vista Gardens).    Relying on the mode-of-operation doctrine,

plaintiff contends that Vista Gardens was liable for the injuries

she sustained. In granting summary judgment, Judge John D. O'Dwyer

found   the   mode-of-operation   doctrine   inapplicable   and   that

plaintiff failed to demonstrate actual or constructive notice of

a dangerous condition.     Having considered plaintiff's arguments

in light of the record and applicable principles of law, we affirm.

     The material facts were undisputed.      Plaintiff was a tenant

in defendant's apartment complex.     On Sunday, November 6, 2013,

she was in the building's mailroom, carrying her laundry basket

and detergent on her way to do laundry, when she slipped on

detergent spilled on the floor near the laundry room door.         The

laundry room is leased to L&M Washers.1         Tenants entered the

laundry room through the mailroom.     The building provides coin-

operated washers and dryers, but the tenants must supply their own


1
   L&M Washers Company previously prevailed on a summary judgment
motion and is not a party to this appeal.

                                  2                          A-3117-16T4
detergent.    Plaintiff   noticed       in   the   past   liquids,   but   not

detergent, spilled in the laundry room, but had not previously

noticed any spills on the floor in the mailroom.

     We review a trial court's grant of summary judgment de novo,

employing the same standard used by the trial court.                 Henry v.

N.J. Dep't of Human Servs., 204 N.J. 320, 330 (2010).                Pursuant

to that standard, the trial court shall grant summary judgment if

the evidence "show[s] that there is no genuine issue as to any

material fact challenged and that the moving party is entitled to

a judgment or order as a matter of law."            R. 4:46-2(c); see also

Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 528-29

(1995).

     In order to sustain her negligence claim, plaintiff had the

burden to demonstrate four elements: "(1) a duty of care, (2) a

breach of that duty, (3) proximate cause, and (4) actual damages."

Townsend v. Pierre, 221 N.J. 36, 51 (2015) (quoting Polzo v. Cty.

of Essex, 196 N.J. 569, 584 (2008)).          "A landlord of a multiple-

family dwelling has the duty to maintain all parts of the structure

and equipment in good repair . . . ."              Dwyer v. Skyline Apts.,

Inc., 123 N.J. Super. 48, 51 (App. Div.), aff'd o.b., 63 N.J. 577

(1973).      The   landlord   provides       "an    implied    warranty     of

habitability."     Trentacost v. Brussel, 82 N.J. 214, 226 (1980).

"[L]andlords and business owners should be liable for foreseeable

                                    3                                A-3117-16T4
injuries that occur on their premises."               Kuzmicz v. Ivy Hill Park

Apts., 147 N.J. 510, 517 (1997).

      Vista    Gardens    had     an    affirmative     duty   "to    discover    and

eliminate dangerous conditions, to maintain the premises in safe

condition, and to avoid creating conditions that would render the

premises unsafe."         Nisivoccia v. Glass Gardens, Inc., 175 N.J.

559, 563 (2003) (citation omitted) (discussing the duty owed by

business owners to invitees).            In asserting a breach of this duty,

plaintiff needed to demonstrate "that the defendant had actual or

constructive knowledge of the dangerous condition that caused the

accident."     Prioleau v. Ky. Fried Chicken, Inc., 223 N.J. 245, 257

(2015) (quoting Nisivoccia, 175 N.J. at 563).

      The parties' respective burdens change substantially under

the mode-of-operation doctrine, which addresses "circumstances in

which, as a matter of probability, a dangerous condition is likely

to   occur    as   the   result    of    the   nature    of    the   business,    the

property's condition, or a demonstrable pattern of conduct or

incidents."        Nisivoccia, 175 N.J. at 563; see Prioleau, 223 N.J.

at   258.      The    dangerous        condition   may    arise      from   customer

negligence, the actions of employees, "or the inherent qualities

of the merchandise itself."              Prioleau, 223 N.J. at 263.              When

applicable, "the rule gives rise to a rebuttable inference that

the defendant is negligent, and obviates the need for the plaintiff

                                           4                                A-3117-16T4
to prove actual or constructive notice."                      Id. at 258.       The

defendant then has the "obligation to come forward with rebutting

proof that it had taken prudent and reasonable steps to avoid the

potential hazard."           Nisivoccia, 175 N.J. at 563-64.

      "[T]he mode-of-operation doctrine has never been expanded

beyond the self-service setting, in which customers independently

handle merchandise without the assistance of employees or may come

into direct contact with product displays, shelving, packaging,

and other aspects of the facility that may present a risk."

Prioleau, 223 N.J. at 262; see also Walker v. Costco Wholesale

Warehouse, 445 N.J. Super. 111, 121 (App. Div. 2016) (recognizing

the   application       of    mode-of-operation       liability    principles   to

businesses providing goods through "self-service" operations).

The Court specifically rejected the idea that the doctrine applied

whenever a risk of injury was "inherent in the nature of the

defendant's operation."              Prioleau, 223 N.J. at 264 n.6 (citation

omitted).

      Although     it    was     foreseeable    that     tenants    would   bring

detergent through the mailroom and into the laundry room, tenants

could not purchase detergent in the building.                 We agree with Judge

O'Dwyer     that   in        these    circumstances     the    mode-of-operation

principles do not apply.

      Affirmed.

                                           5                             A-3117-16T4